EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Edwards on 03/09/2021. The application has been amended as follows: 

Please amend the claims according to the attached PDF document (“amendment16580377.pdf”).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The combination of prior-art does not teach “generating one or more minimum viable products (MVPs) comprising one or more of the current deliverables, wherein the one or more MVPs are products that include just enough features to achieve a designated function to resolve one or more of the Ops issues, wherein the one or more MVPs are generated using the Ops readiness score, and wherein generating the one or more MVPs comprises:
determining whether each of the one or more current deliverables has any open dependencies;

selecting, from a remaining one or more deliverables, the one or more deliverables with a corresponding Ops readiness score indicating high readiness; and
generating the one or more MVPs comprising at least the selected one or more deliverables”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191